United States Court of Appeals
                            For the Eighth Circuit
                        ___________________________

                                No. 12-3535
                        ___________________________

                             United States of America

                        lllllllllllllllllllll Plaintiff - Appellee

                                           v.

                                Jesus Quintero-Felix

                      lllllllllllllllllllll Defendant - Appellant
                                      ____________

                     Appeal from United States District Court
                   for the Northern District of Iowa - Sioux City
                                  ____________

                             Submitted: April 10, 2013
                                Filed: May 1, 2013
                                 ____________

Before LOKEN and GRUENDER, Circuit Judges, and PHILLIPS,1 District Judge.
                         ____________

GRUENDER, Circuit Judge.

      Jesus Quintero-Felix was convicted of conspiracy to distribute fifty grams or
more of actual (pure) methamphetamine, in violation of 21 U.S.C. §§ 841(a)(1),
841(b)(1)(A), and 846, and of aiding and abetting the distribution of fifty grams or

      1
        The Honorable Beth Phillips, United States District Judge for the Western
District of Missouri, sitting by designation.
more of methamphetamine mixture, in violation of 21 U.S.C. § 841(a)(1),
841(b)(1)(B), and 18 U.S.C. § 2. On appeal, Quintero-Felix argues that the district
court2 erred in denying his motion to suppress evidence and statements obtained
during a routine traffic stop because the officer lacked reasonable suspicion to
prolong the stop. He also contends that the evidence was insufficient to support his
convictions. For the following reasons, we affirm the district court’s denial of
Quintero-Felix’s motion to suppress and affirm his convictions.

       On December 11, 2011, in Fort Dodge, Iowa, law enforcement officers
conducted a controlled drug purchase in which an informant purchased approximately
four ounces of methamphetamine with $6,000 of pre-marked currency from Rennee
Auten at her home. Prior to and during the transaction, officers observed a blue truck
with a California rear license plate in the driveway in front of Auten’s home. At the
conclusion of the transaction, officers saw two Hispanic males drive away from the
Auten residence in the same blue truck. Officers followed the blue truck to a
convenience store before it left Fort Dodge, noting the California license plate
number of the vehicle.

      A few hours later, Officer Matthew McKinney of the Omaha Police
Department conducted a traffic stop of a blue truck with a California rear license plate
because the vehicle did not have a front license plate as required under California
law.3 Officer McKinney approached the truck, explained the reason for the stop to
the two occupants, and requested identification from them. He determined that the


      2
      The Honorable Mark W. Bennett, United States District Judge for the
Northern District of Iowa, adopting the Report and Recommendations of the
Honorable Paul A. Zoss, United States Magistrate Judge for the Northern District of
Iowa.
      3
       A camera inside of the patrol vehicle and a microphone on Officer McKinney
captured a video and audio recording of the encounter.

                                          -2-
driver of the vehicle was Quintero-Felix and the sole passenger was Carlos Zamudio-
Hernandez. However, Quintero-Felix did not have a driver’s license.4 When
McKinney initially questioned Quintero-Felix, Zamudio-Hernandez answered for
him. According to Officer McKinney, Quintero-Felix also exhibited nervous
behavior throughout the encounter: his hands were shaking, his legs were bouncing,
and he was picking imaginary balls of lint from his shirt.

       Quintero-Felix complied with Officer McKinney’s request to sit in the patrol
car to review his identification and paperwork while Zamudio-Hernandez remained
in the truck. While awaiting data checks on both individuals, Officer McKinney
spoke separately with Quintero-Felix and Zamudio-Hernandez. The men provided
conflicting stories regarding their travel itinerary. Quintero-Felix initially told
Officer McKinney that the two men had come from Columbus, Nebraska, then later
said they had come from Fort Dodge, Iowa. Quintero-Felix also told the officer that
they were on their way to California, while Zamudio-Hernandez said they were going
to Columbus, Nebraska. Quintero-Felix later said that they were going to Columbus
to visit friends for a couple of days, but then he said that he needed to return to
California for work on Tuesday, which was two days later. When Officer McKinney
asked Quintero-Felix about the purpose of their trip, Quintero-Felix told him that they
had come from California so Zamudio-Hernandez could give a gift to a former
girlfriend. However, Quintero-Felix did not know the former girlfriend’s name, nor
did he know what the gift was. The story also struck Officer McKinney as unusual
because Quintero-Felix told him that Zamudio-Hernandez was married to his cousin.

       As Quintero-Felix sat in the patrol car, Officer McKinney wrote him a warning
ticket for failing to have a front license plate or a driver’s license. Officer McKinney


      4
       Although Quintero-Felix did not have a driver’s license, he did have a
Mexican consular card as well as the registration and insurance information for the
vehicle.

                                          -3-
then returned Quintero-Felix’s documentation and told him that he was free to go.
After Quintero-Felix opened the patrol car door, Officer McKinney inquired whether
he could ask a few more questions. Quintero-Felix then closed the door and
continued to answer the officer’s questions. When Officer McKinney asked
Quintero-Felix if he could search the vehicle, Quintero-Felix told him that it was fine
with him but that the officer would need to ask Zamudio-Hernandez as well.
Zamudio-Hernandez denied Officer McKinney consent to search the vehicle but
agreed to allow a drug dog sniff. Another officer arrived with a drug dog, and the
dog alerted to the presence of drugs. Based on the drug dog’s response, the officers
then searched the truck. During the search, Officer McKinney observed a hidden
compartment with cash inside in the floor below the driver’s seat. The truck was then
impounded for a more thorough search, and officers ultimately uncovered $16,000
in cash and a handgun inside the hidden compartment. Law enforcement officers
subsequently matched the blue truck to the one observed during the controlled drug
purchase in Fort Dodge, Iowa, and identified $6,000 of the currency seized from the
truck as the pre-marked currency used for the controlled drug purchase at the Auten
residence. A two-count indictment charged Quintero-Felix and others with
conspiracy to distribute methamphetamine and with aiding and abetting the
distribution of methamphetamine. Quintero-Felix filed a motion to suppress evidence
and statements obtained as a result of the traffic stop, which the district court denied.

      Auten subsequently was arrested for her involvement in the controlled drug
purchase and cooperated with law enforcement, testifying at Quintero-Felix’s trial.
She testified that she had been involved in the distribution of methamphetamine for
several months in 2011 and that Quintero-Felix and Zamudio-Hernandez had
delivered nearly two pounds of methamphetamine from California to her in Fort
Dodge in four separate transactions. Although Auten communicated primarily with
Zamudio-Hernandez, Quintero-Felix and Zamudio-Hernandez arrived together, and
both men handled the money and the methamphetamine over the course of the four
transactions. The day before the December 11, 2011 controlled drug purchase both

                                          -4-
men arrived at Auten’s home to deliver the methamphetamine and both men stayed
at Auten’s home until the informant received the drugs. When the informant arrived,
Auten exchanged four ounces of methamphetamine for $6,000. She then handed the
money she received to Zamudio-Hernandez, all in the presence of Quintero-Felix.
Auten’s boyfriend, Eric Olson, also testified that both Quintero-Felix and Zamudio-
Hernandez were present at Auten’s residence on the day of the controlled drug
purchase. A jury convicted Quintero-Felix on both counts of the indictment.

       Quintero-Felix first appeals the denial of his motion to suppress. “In reviewing
a denial of a motion to suppress, we review the district court’s factual determinations
for clear error and its legal conclusions de novo.” United States v. Parish, 606 F.3d
480, 486 (8th Cir. 2010). “We will affirm the district court ‘unless the denial of the
motion “is unsupported by substantial evidence, based on an erroneous interpretation
of the law, or, based on the entire record, it is clear that a mistake was made.”’”
United States v. Zamora-Lopez, 685 F.3d 787, 789 (8th Cir. 2012) (quoting United
States v. Payne, 534 F.3d 948, 951 (8th Cir. 2008)).

       Quintero-Felix does not argue that the initial traffic stop was unlawful or that
it was improper for Officer McKinney to collect documentation, run background
checks, or ask questions about his travel plans. Instead, Quintero-Felix contends that
his detention was unreasonably extended once the warning ticket was issued and his
documentation was returned. After a law enforcement officer initiates a traffic stop,
the officer “may detain the offending motorist while the officer completes a number
of routine but somewhat time-consuming tasks related to the traffic violation.”
United States v. Barragan, 379 F.3d 524, 528 (8th Cir. 2004). These tasks include
a computerized check of the vehicle’s registration and the driver’s license and
criminal history, as well as the preparation of a citation or warning. Id. at 528-29.
An officer also may request that the driver sit in the patrol car to answer questions
and may ask questions about his itinerary. United States v. McCarty, 612 F.3d 1020,
1024-25 (8th Cir. 2010). However, once an officer finishes these tasks, “the purpose

                                         -5-
of the traffic stop is complete and further detention of the driver or vehicle would be
unreasonable, ‘unless something that occurred during the traffic stop generated the
necessary reasonable suspicion to justify further detention’ or unless the continued
encounter is consensual.” United States v. Flores, 474 F.3d 1100, 1103 (8th Cir.
2007) (quoting United States v. Jones, 269 F.3d 919, 925 (8th Cir. 2001)). “Whether
a particular detention is reasonable in length is a fact-intensive question.” United
States v. Suitt, 569 F.3d 867, 871 (8th Cir. 2009) (quoting United States v. Olivera-
Mendez, 484 F.3d 505, 510 (8th Cir. 2007)). “Reasonableness . . . is measured in
objective terms by examining the totality of the circumstances.” Id. (quoting United
States v. $404,905.00 in U.S. Currency, 182 F3d 643, 646 (8th Cir. 1999)).

       The district court’s factual findings, which were not clearly erroneous, support
the conclusion that Officer McKinney had reasonable suspicion to extend the traffic
stop. When Officer McKinney initially questioned Quintero-Felix, Zamudio-
Hernandez answered for him.5 Then, throughout the stop, Quintero-Felix exhibited
unusually nervous behavior, including shaking hands, bouncing legs, and acting as
if he were picking imaginary lint balls from his shirt. See United States v. Bloomfield,
40 F.3d 910, 918-19 (8th Cir. 1994) (explaining that “although it is customary for
people to be ‘somewhat nervous’” when stopped by police, extreme nervousness may
contribute to an officer’s reasonable suspicion). In addition, Quintero-Felix and
Zamudio-Hernandez provided conflicting and contradictory stories about their travel
itinerary. See United States v. Brown, 345 F.3d 574, 578 (8th Cir. 2003) (holding that
conflicting stories may provide justification to expand the scope of the stop and
detain the occupants). Based on the totality of the circumstances, the district court
did not err in concluding that Officer McKinney had reasonable suspicion to justify

      5
        Quintero-Felix argues that Officer McKinney did not know the extent to which
Quintero-Felix was fluent in English. However, Officer McKinney testified that he
had no difficulty conversing with Quintero-Felix in English, and the recording of the
traffic stop shows that Quintero-Felix was responsive to Officer McKinney’s
questions and that they had no difficulty understanding each other.

                                          -6-
extending the traffic stop, and we cannot conclude that an extension of approximately
seven minutes is unreasonable. See United States v. Lyons, 486 F.3d 367, 372 (8th
Cir. 2007) (holding that thirty-one-minute wait for arrival of drug dog was neither
excessive nor unreasonable extension of traffic stop).6

       Even if Officer McKinney lacked reasonable suspicion to extend the stop, the
facts here establish that his actions were nonetheless proper because a reasonable
officer could have concluded that Quintero-Felix consented to the extension of the
stop. Whether an encounter is consensual “turns upon the unique facts of each case.”
Jones, 269 F.3d at 925. However, “[t]he determination of whether a reasonable
officer would believe that [a defendant] consented is a question of fact, subject to
review for clear error.” United States v. Guerrero, 374 F.3d 584, 588 (8th Cir. 2004).
We cannot conclude that the district court clearly erred in holding that a reasonable
officer could have believed the extension of the traffic stop was consensual. Officer
McKinney had given Quintero-Felix a written warning, returned his identification,
and told him he was free to leave. Quintero-Felix then opened the door of the patrol
car when Officer McKinney inquired if he could ask a few questions. Quintero-Felix
responded by closing the door, remaining in the vehicle, and answering additional
questions from Officer McKinney. He then consented to the search of the vehicle.
See United States v. Munoz, 590 F.3d 916, 921 (8th Cir. 2010) (holding that the fact
that defendant reached for the door handle before the law enforcement officer asked
for a moment of his time to answer additional questions showed that “[the defendant]
felt free to leave, but then agreed to cooperate further”). Based on these facts, the



      6
       Moreover, “[e]ven . . . without reasonable suspicion, we have upheld seizures
of less than ten minutes as de minimis intrusions that do not amount to an
unreasonable seizure.” United States v. Robinson, 455 F.3d 832, 834 (8th Cir. 2006).
Approximately seven minutes elapsed between the time Officer McKinney issued the
warning ticket and the time the drug dog alerted on the vehicle.


                                         -7-
district court properly concluded that a reasonable officer could have believed that
Quintero-Felix consented to the continuation of the encounter.

       Because reasonable suspicion existed to extend the traffic stop, and
alternatively, because Quintero-Felix consented to the continuation of the encounter,
the district court did not err in denying the motion to suppress.

       Quintero-Felix also argues that the district court erred in denying his motion
for judgment of acquittal because the evidence presented at trial was insufficient to
support his convictions. We review the sufficiency of the evidence de novo, viewing
the evidence in the light most favorable to the verdict and giving the verdict the
benefit of all reasonable inferences. United States v. Casteel, 663 F.3d 1013, 1019
(8th Cir. 2011). “A court should not weigh the evidence or assess the credibility of
witnesses.” United States v. Santana, 524 F.3d 851, 853 (8th Cir. 2008). “We
reverse only if no reasonable jury could have found the defendant guilty beyond a
reasonable doubt.” Casteel, 663 F.3d at 1019 (quoting United States v. Birdine, 515
F.3d 842, 844 (8th Cir. 2008)).

       Quintero-Felix was convicted of conspiracy to distribute fifty grams or more
of actual (pure) methamphetamine and of aiding and abetting the distribution of fifty
grams or more of methamphetamine mixture.7 To find him guilty of conspiracy to
distribute methamphetamine, the Government needed to prove: (1) that there was a
conspiracy (i.e., an agreement to distribute drugs); (2) that Quintero-Felix knew of
the conspiracy; and (3) that Quintero-Felix voluntarily and intentionally joined the
conspiracy. See United States v. Jiminez, 487 F.3d 1140, 1146 (8th Cir. 2007). To
find Quintero-Felix guilty of aiding and abetting the distribution of
methamphetamine, the Government needed to prove (1) that Quintero-Felix


      7
          Quintero-Felix does not challenge the jury’s drug quantity determinations.


                                          -8-
associated himself with the unlawful venture (namely, the distribution of
methamphetamine); (2) that he participated in the unlawful venture as something he
wished to bring about; and (3) that he sought by his actions to make the unlawful
venture succeed. See United States v. Blaylock, 421 F.3d 758, 773 (8th Cir. 2005).
The existence of a conspiracy may be proved by direct or circumstantial evidence,
United States v. Cain, 487 F.3d 1108, 1111 (8th Cir. 2007), but “a defendant’s mere
presence, coupled with the knowledge that someone else who is present intends to
sell drugs, is insufficient to establish membership in a conspiracy.” United States v.
Ruiz-Zarate, 678 F.3d 683, 690 (8th Cir. 2012) (quoting United States v. Rolon-
Ramos, 502 F.3d 750, 754 (8th Cir. 2007)).

       The evidence presented at trial was sufficient to support Quintero-Felix’s
convictions. A co-conspirator, Rennee Auten, testified that she received nearly two
pounds of methamphetamine from Quintero-Felix and Zamudio-Hernandez. She
further testified that the two men transported the methamphetamine from California
to Iowa and that they delivered the methamphetamine to her residence in Fort Dodge
in four separate transactions. Although Auten primarily communicated with
Zamudio-Hernandez, she testified that both Zamudio-Hernandez and Quintero-Felix
arrived together from California and that both men handled the methamphetamine and
the money during some of the transactions. Auten also described the involvement of
both men in the controlled purchase of methamphetamine at her home on December
11, 2011, testifying that both men arrived the day before to deliver the
methamphetamine and stayed at her home until the informant received the drugs.
This testimony alone is sufficient to support the jury’s verdict. See United States v.
Buckley, 525 F.3d 629, 632-33 (8th Cir. 2008) (“We have repeatedly upheld jury
verdicts based solely on the testimony of conspirators and cooperating witnesses,
noting that it is within the province of the jury to make credibility assessments and
resolve conflicting testimony.”). Moreover, Auten’s testimony also was corroborated
by the testimony of her boyfriend, Eric Olson, and by other evidence that established



                                         -9-
Quintero-Felix’s participation in the controlled purchase at Auten’s residence.
Officers outside Auten’s home during the December 11, 2011 controlled drug
purchase observed a blue truck with a California rear license plate parked in front of
Auten’s home. Then, after the controlled purchase had ended, the officers saw two
Hispanic males drive away from Auten’s residence in the truck and leave Fort Dodge.
Two hours later, during a traffic stop, Quintero-Felix was found driving an identical
truck with Zamudio-Hernandez in the passenger seat. During a search of the truck,
officers found $16,000 and a handgun inside a hidden compartment located in the
floor board at Quintero-Felix’s feet. See United States v. Thompson, 686 F.3d 575,
579-80 (8th Cir. 2012) (explaining that the intent to distribute drugs may be inferred
from large sums of unexplained cash and the presence of firearms). Further, a portion
of that currency matched the $6,000 in pre-marked money used just hours before in
the controlled methamphetamine purchase at Auten’s residence.

       Quintero-Felix argues that the evidence merely established that he “tagged
along with” Zamudio-Hernandez as he delivered methamphetamine to Auten.
However, we conclude that the evidence established more than Quintero-Felix’s mere
presence at these methamphetamine transactions and was sufficient for a reasonable
jury to conclude that Quintero-Felix had been involved in transporting nearly two
pounds of methamphetamine from California to Iowa to deliver to Auten on four
separate occasions. Based on this conclusion, a reasonable jury could convict
Quintero-Felix of conspiracy to distribute methamphetamine and of aiding and
abetting the distribution of methamphetamine.

      For these reasons, we affirm.
                      ______________________________




                                        -10-